DETAILED ACTION
Notice to Applicant
Claims 1-8 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The limitation “[the cells are] accommodated in the battery case through the open end of the battery case when the open end of the battery case is closed” is indefinite because it is unclear how “when the open end of the battery case is closed” modifies the structure of the case. In view of the specification as a whole it seems to add nothing to the claims, because the cells as depicted in the figures could be accommodated in the base through the open of the battery case even when the open end is still open. But there is an implied difference in the accommodation of the cells “when the open end of the battery case is closed” vs. when the open end of the battery case is open without actually stating what positive structural difference that might be. The claims have been interpreted broadly, however, in line with the instant figures to require a case wherein the module units of cells are accommodated in the battery case through an open end. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2020/0036057 to Wang).
	Regarding Claim 1, Wang teaches:
a system for monitoring and managing a battery pack including sensors attached to the terminal electrodes of the cells that report on the voltage/temperature/current state of the cells (abstract, para 0023)
a communication unit that communicates the battery state information to a remote information management system (Fig. 1, para 0023)
wherein the information acquisition platform controls the cells through “appropriate control technology” with a “digital switch input/out interface” (para 0023) by discharging the cells used to power some load, disconnecting the cells from a load to charge the cells, and generally performing conventional control techniques in the art, known to include basic connection/disconnection of the cells to/from loads and external charging sources (paras 0026-0027)
	Regarding Claim 3, Wang teaches:
a GPS detector that detects location of the battery modules and wherein the state acquisition unit acquires and transmits both position and battery state information (Fig. 1, paras 0023-0025)
	Regarding Claim 6, Wang teaches:
a display unit for displaying battery state information (para 0026, see also para 0027)
	Regarding Claim 7, Wang teaches:
use in a vehicle (para 0018)
	Regarding Claim 8, Wang teaches:
a system for monitoring and managing a battery pack including sensors attached to the terminal electrodes of the cells that report on the voltage/temperature/current state of the cells (abstract, para 0023)
computers with processors and memory as is conventional in the art (Fig. 1, para 0023)
a communication unit that communicates the battery state information to a remote information management system (Fig. 1, para 0023)
wherein the information acquisition platform controls the cells through “appropriate control technology” with a “digital switch input/out interface” (para 0023) by discharging the cells used to power some load, disconnecting the cells from a load to charge the cells, and generally performing conventional control techniques in the art, known to include basic connection/disconnection of the cells to/from loads and external charging sources (paras 0026-0027)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0036057 to Wang) in view of Yoshida (US 2018/0248161 to Yoshida et al.).
	Regarding Claim 2, Wang does not explicitly teach:
the kind of battery case housing the cells
	Because Wang does not teach the explicitly structure of the battery pack it would have been obvious to one of ordinary skill in the art to use any conventional battery pack in the art. Yoshida, from the same field of invention, regarding a battery pack, teaches a battery case with an open end wherein battery module units comprising a plurality of cells are accommodated in the case through an open end (Fig. 1A, Fig. 5, paras 0095-0105).

    PNG
    media_image1.png
    465
    503
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to use a battery pack like that taught in Yoshida since Wang renders obvious any conventional battery pack design. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0036057 to Wang) in view of Worry (US 2016/0261127 to Worry et al.).
	Regarding Claims 4 and 5, Wang does not explicitly teach:
an internal power supply with an internal SOC detection unit is configured to be detachable
	The limitation “wherein when the internal electric power source SOC detection unit detects that remaining battery charge of the internal power supply is exhausted, supply of power is received from the battery module assembly” is interpreted to be a limitation of intended use. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. 
	Worry, from the same field of invention, regarding a battery management system, teaches a stack controller powered by a power interface (para 0054), wherein the power interface can be powered by an external power supply that functions as an alternative to the battery stack itself (para 0056). Batteries are well-known conventional external power supplies and would have been obvious to one of ordinary skill in the art as an external power supply. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Batteries are further conventionally provided with management systems that keep track of charge in order to facilitate charging and discharging. It would have been obvious to one of ordinary skill in the art to provide an alternative external battery supply, like that suggested in Worry, with a conventional monitoring system, with the motivation to provide an alternate power source for the controller, in order to improve safety and responsiveness in cases where the battery stack being managed has insufficient energy to power its own controller. Making separable what had previously been non-portable or unmovable has been found to be obvious. See In re Lindberg, 194 F. 2d 732, 93 USPQ 23 (CCPA 1952); In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); and MPEP § 2144.02 V, A [R-5]. It would further have been obvious to make the external battery supply detachable in order to charge it or swap it out for another battery.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 6,031,354
US 2015/0028816
US 2016/0336623
US 2018/0212444
US 2021/0320387

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723